WEBB, Judge.
The appellant contends the evidence did not support the Commission’s finding that Noah George was “able to work.” G.S. 96-13 provides:
*492(a) An unemployed individual shall be eligible to receive benefits with respect to any week only if the Commission finds that —
(1) He has registered for work at and thereafter has continued to report at an employment office in accordance with such regulations as the Commission may prescribe;
(2) He has made a claim for benefits in accordance with the provisions of G.S. 96-15(a);
(3) He is able to work, and is available for work ....
Appellant argues that George’s health was such that he could not accept any of the jobs offered to him by Dubose Steel and for that reason he was not able to work within the meaning of the statute. This argument overlooks the findings of fact by the Commission, which are unchallenged by appellant, that there are at least six employers in the area who, from time to time, hire local truck drivers; that claimant has a reasonable chance of obtaining employment from one of them, and that George is physically able to perform work not in excess of ten hours per day which does not require heavy lifting or being away from home overnight. We hold that if a person is able to accept some substantial employment that is available within the area he is able to work within the meaning of the statute. See In re Beatty, 286 N.C. 226, 210 S.E. 2d 193 (1974). The findings of fact of the Commission support the conclusion that claimant is able to work.
The appellant next contends that the Commission erred in awarding benefits because no findings were made as required by G.S. 96-13(a)(l) and (2). These two subsections require that no benefits shall be awarded unless the Commission finds the claimant has registered for work and continued to report to an employment office and that he has made a claim for benefits in accordance with G.S. 9645(a). The Commission found that three separate claim series were started for Noah George. It contends in its brief that this is a phrase that is used by the Commission to show a claimant has been found to have complied with the provisions of G.S. 9643(a)(1) and (2) unless the Commission finds otherwise. We hold that this finding by the Commission does not support an award of benefits. Whatever the meaning may be *493within the Commission, we believe the statute requires more explicit findings of fact which can be understood as meaning what the statute requires. There does seem to be evidence in the record which would support proper findings under these two subsections. We reverse the order of the superior court and remand this case to the end that it be remanded to the Employment Security Commission for proper findings of fact or to take further evidence if the Commission deems it advisable.
Reversed and remanded.
Judges MARTIN (Robert M.) and MITCHELL concur.